Order unanimously affirmed. Memorandum: The People appealed from an order of County Court dismissing the indictment for failure to comply with the statutory time limit for trial readiness (see, CPL 30.30 [1] [a]). We remitted this matter to Onondaga County Court for a hearing to resolve the factual issue whether defendant requested or consented to any adjournments in the period from February 2, 1994 to September 21, 1994 (People v Murray, 224 AD2d 968). After conducting the hearing, the court determined that the entire period was chargeable to the People. The record establishes, however, that, because of “a continuance granted by the court at the request of, or with the consent of, the defendant or his counsel” (CPL 30.30 [4] [b]), 56 days are chargeable to defendant, leaving 175 days chargeable to the People. An additional 55 days, representing the time from defendant’s arraignment to the time plea bargaining commenced, are also chargeable to the People, resulting in a total of 230 days chargeable to the People. The court therefore properly granted defendant’s motion to dismiss (see, CPL 30.30 [1] [a]). (Resubmission of Appeal from Order of Onondaga County Court, Cunningham, J.—Dismiss Indictment.) Present—Denman, P. J., Lawton, Doerr, Balio and Boehm, JJ.